DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on           5-15-2022 has been entered.

Response to Arguments
Applicant's arguments filed 5-15-2022 have been fully considered.
With respect to applicant’s argument that the prior art cited in the Advisory Action fail to describe using a vehicle position sensor in real time with the image capture device, the examiner respectfully disagrees. Rudin, ¶19, specifically mentions that a communications capability exists to “synchronize the position information with each image or video frame” using a clock. The examiner submits that the on board GPS operates in real time and Rudin synchronizes with the image frames.


 Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 31-40, 42-49 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, et. al., U.S. Patent Application Publication Number 2011/0285577, published November 24, 2011 in view of Kishigami, U.S. Patent Application Publication Number 2018/0088224, filed September 13, 2017 and Rudin, et. al., U.S. Patent Application Publication Number 2011/0169946, published July 14, 2011.

As per claim 31, Sun discloses a method for radar imaging, comprising: 
(a) using a plurality of radar antenna arrays provided on a terrestrial vehicle to obtain phase measurements associated with one or more radar signals transmitted and received by said plurality of radar antenna arrays as said terrestrial vehicle moves through an environment (Sun, ¶48-49);
(b) processing said phase measurements to compute a set of vehicle-specific properties for said terrestrial vehicle (Sun, ¶74);
and (c) using said set of object-specific properties and said set of vehicle-specific properties to generate one or more radar images of said environment as said terrestrial vehicle moves through said environment (Sun, ¶76).
Sun fails to expressly disclose computing properties for the objects detected and using on board vehicle motion information synchronized with the measurements.
Kishigami teaches computation of object specific properties based on phase difference (¶116 and 121-126).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to determine properties of objects in the environment in order to gain the benefit of increasing spatial awareness of moving objects around the autonomous vehicle.
Rudin teaches real time GPS and synchronization with sensor images (¶19).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use an on board sensor in order to gain the benefit of determining relative speed of other objects based on the vehicle’s own speed to prevent collisions.


As per claim 32, Sun as modified by Kishigami and Rudin discloses the method of claim 31, wherein said set of object-specific properties and said set of vehicle-specific properties are computed based at least in part on one or more phase differences associated with said one or more radar signals transmitted and received by said plurality of radar antenna arrays (Sun, ¶74).

As per claim 33, Sun as modified by Kishigami and Rudin further discloses the method of claim 31, wherein said set of object-specific properties and said set of vehicle-specific properties are computed based at least in part on vehicle motion information associated with said terrestrial vehicle, wherein said vehicle motion information is obtained substantially in real time using a vehicle position sensor (Sun, ¶74 and 78 done in real time).

As per claim 34, Sun as modified by Kishigami and Rudin further discloses the method of claim 32, wherein processing said phase measurements further comprises computing one or more kinematic relationships between said terrestrial vehicle and said one or more objects based at least in part on (i) said set of object-specific properties and (ii) said set of vehicle-specific properties (Kishigami, ¶126).
It would have been obvious to a person of ordinary skill in the art at the time of the invention of determine kinematic relationships in order to gain the benefit of avoiding possible collisions based on movement in the environment.

As per claim 35, Sun as modified by Kishigami and Rudin further discloses the method of claim 34, wherein said one or more radar images of said environment are updated based at least in part on said one or more kinematic relationships (Sun, ¶78 where the updating occurs in real time).

As per claim 36, Sun as modified by Kishigami and Rudin further discloses the method of claim 34, wherein said one or more kinematic relationships comprise a relative position, a relative orientation, a relative translation, a relative rotation, a relative velocity, or a relative acceleration of said one or more objects in relation to said terrestrial vehicle (Kishigami, ¶126).

As per claim 37, Sun as modified by Kishigami and Rudin further discloses the method of claim 34, wherein said one or more kinematic relationships are computed in part using an angle of arrival associated with said one or more radar signals transmitted and received by said plurality of radar antenna arrays (Kishigami, ¶49).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use angle of arrival in order to gain the benefit of determining target azimuth relative to the vehicle.

As per claim 38, Sun as modified by Kishigami and Rudin further discloses the method of claim 34, wherein said one or more kinematic relationships are computed in part using a Doppler velocity associated with said one or more radar signals (Kishigami, ¶126).

As per claim 39, Sun as modified by Kishigami and Rudin further discloses the method of claim 31, wherein said phase measurements are obtained substantially in real time while said terrestrial vehicle is moving through said environment (Sun, ¶2 using autonomous vehicles and ¶78 done in real time).

As per claim 40, Sun as modified by Kishigami and Rudin further discloses the method of claim 31, further comprising: updating said one or more radar images based on at least one of (i) one or more phase differences associated with said one or more radar signals and (ii) vehicle motion information associated with said terrestrial vehicle, wherein said vehicle motion information is obtained substantially in real time using a vehicle position sensor (Sun, ¶74).

As per claim 42, Sun as modified by Kishigami and Rudin further discloses the method of claim 31, further comprising: tracking at least one of said one or more objects across a plurality of successive radar images, wherein said plurality of successive radar images are generated as said terrestrial vehicle moves through said environment (Kishigami, ¶50).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to track targets during real time operation in order to gain the benefit of avoiding collisions.

As per claim 43, Sun as modified by Kishigami and Rudin further discloses the method of claim 31, wherein said set of object-specific properties comprises at least one of a physical property or a kinematic property of said one or more objects (Kishigami, ¶121).

As per claim 44, Sun as modified by Kishigami and Rudin discloses the method of claim 43, wherein said physical property comprises a size, a shape, a material type, or a reflectance of said one or more objects (Kishigami, ¶121).
It would have been an obvious matter of design choice to use either physical or kinematic properties, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Kishigami.

As per claim 45, Sun as modified by Kishigami and Rudin further discloses the method of claim 43, wherein said kinematic property comprises a position, an orientation, a velocity, or an acceleration of said one or more objects (Kishigami, ¶211).
As per claim 46, Sun as modified by Kishigami and Rudin further discloses the method of claim 31, wherein said set of vehicle-specific properties comprises a kinematic property of said terrestrial vehicle (Sun, ¶74).

As per claim 47, Sun as modified by Kishigami and Rudin further discloses the method of claim 46, wherein said kinematic property comprises a position, an orientation, a velocity, or an acceleration of said terrestrial vehicle (Sun, ¶74).

As per claim 48, Sun as modified by Kishigami and Rudin further discloses the method of claim 31, wherein each radar antenna array of said plurality of radar antenna arrays comprises a plurality of transmitting antennas and a plurality of receiving antennas having a predefined spatial configuration (Sun, Fig. 7 and Kishigami, ¶146).

As per claim 49, Sun as modified by Kishigami and Rudin further discloses the method of claim 48, wherein said one or more kinematic relationships are computed based at least in part on said predefined spatial configuration (Kishigami, ¶121).

As per claim 53, Sun as modified by Kishigami and Rudin further discloses the method of claim 31, wherein said vehicle motion information is synchronized with said one or more radar signals based on said one or more phase differences (Rudin, ¶19).

Claims 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Kishigami and Rudin as applied to claim 31 above, and further in view of Delp, U.S. Patent Application Publication Number 2015/0316386, published November 5, 2015.

As per claim 50, Sun as modified by Kishigami and Rudin discloses the method of claim 31 including use of an autonomous vehicle but fails to expressly disclose determining drivable environment.
Delp teaches identification of a drivable environment for a vehicle (¶23).
As Sun is imaging the space around the vehicle, it would have been obvious to one of ordinary skill in the art to determine a drivable area in order to gain the benefit of avoiding collisions with objects.

As per claim 51, Sun as modified by Kishigami, Rudin and Delp discloses the method of claim 50, wherein said drivable area is determined substantially in real time as said terrestrial vehicle moves through said environment (Sun, ¶78 where the scanning occurs in real time).

As per claim 52, Sun as modified by Kishigami, Rudin and Delp further discloses the method of claim 50, further comprising: updating said drivable area based at least in part on a plurality of successive radar images generated as said terrestrial vehicle moves through said environment (Sun, ¶78).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619